EXHIBIT 10.1

Execution Copy

 

 

 

FINANCING AGREEMENT

dated as of February 21, 2012

between

THE KANSAS CITY SOUTHERN RAILWAY COMPANY

and

The UNITED STATES OF AMERICA,

represented by the SECRETARY OF TRANSPORTATION acting through the

ADMINISTRATOR of the FEDERAL RAILROAD ADMINISTRATION

Thirty (30) General Electric ES44AC Locomotives

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I TERM      1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Interpretation

     6   

Section 1.3

 

Term

     7    ARTICLE II ISSUANCE OF DEBT      7   

Section 2.1

 

Issuance of Debt

     7   

Section 2.2

 

Delivery of Draw Certificate; Credit Risk Premium

     8   

Section 2.3

 

Terms of the Notes

     8   

Section 2.4

 

Voluntary Prepayment

     9   

Section 2.5

 

Mandatory Prepayment

     9   

Section 2.6

 

Transfer and Related Representations

     9   

Section 2.7

 

Obligations Surviving Transfer

     10   

Section 2.8

 

Conditions Precedent – Initial Advance Date

     10   

Section 2.9

 

Conditions Precedent to each Subsequent Advance Date

     13    ARTICLE III REPRESENTATIONS AND WARRANTIES OF BORROWER      13   

Section 3.1

 

Organization and Good Standing

     14   

Section 3.2

 

Due Authorization

     14   

Section 3.3

 

No Conflicts

     14   

Section 3.4

 

Consents and Filings

     14   

Section 3.5

 

Enforceability

     15   

Section 3.6

 

No Bankruptcy of Current Officers and Directors; No Felony Conviction or
Securities Law Violation

     15   

Section 3.7

 

Debarment and Suspension

     15   

Section 3.8

 

No Changes Since Most Recent Balance Sheet

     16   

Section 3.9

 

Distribution

     16   

Section 3.10

 

Material Contracts, Judgments, Decrees, Obligations or Liabilities

     16   

Section 3.11

 

Litigation

     16   

Section 3.12

 

Defaults and Violations

     16   

Section 3.13

 

Completeness of Information

     17   

Section 3.14

 

Tax Returns

     17   

Section 3.15

 

Related Persons

     17   

Section 3.16

 

Perfection and Priority of Administrator’s Lien

     18   

Section 3.17

 

Investment Company Matters

     18   

Section 3.18

 

Insurance

     18    ARTICLE IV AFFIRMATIVE COVENANTS OF BORROWER      18   

Section 4.1

 

Further Documentation

     18   

Section 4.2

 

Use of Proceeds

     18   

Section 4.3

 

Pay Taxes and Other Claims

     19   

Section 4.4

 

Maintenance of Insurance

     19   

Section 4.5

 

Replacement or Payment upon Event of Loss

     21   

Section 4.6

 

Operation and Maintenance; Foreign Use, Compliance with Laws; and Capital
Program

     21   

Section 4.7

 

Cargo Preference

     23   

 

i



--------------------------------------------------------------------------------

 

Section 4.8

 

Participation by Small Business Concerns Owned and Controlled by Socially and
Economically

Disadvantaged Individuals

     23   

Section 4.9

 

Financial and Other Reporting Obligations

     24   

Section 4.10

 

Compliance with Applicable Laws

     27   

Section 4.11

 

Domestic Buying Preference

     28   

Section 4.12

 

Audit and Inspection Rights

     28   

Section 4.13

 

Reporting Marks

     28   

Section 4.14

 

Section 1168 of the Bankruptcy Code

     29   

Section 4.15

 

Employee Protection

     29   

Section 4.16

 

Confirmation of Registration with Mexico’s Railroad Registry and Opinion

     30   

ARTICLE V NEGATIVE COVENANTS OF BORROWER

     30   

Section 5.1

 

[Reserved]

     30   

Section 5.2

 

[Reserved]

     30   

Section 5.3

 

Conduct of Business; Deployment of Assets

     30   

Section 5.4

 

Prohibited Interest

     30   

Section 5.5

 

Merger, Acquisition or Sale of Assets

     31   

Section 5.6

 

Liens and Leases

     31   

Section 5.7

 

Abandonment of Rail Line

     32   

Section 5.8

 

Amendment of Documents

     32   

Section 5.9

 

[Reserved]

     32   

Section 5.10

 

Funds not to be Used for Operating Expenses

     32   

ARTICLE VI EVENTS OF DEFAULT AND REMEDIES

     32   

Section 6.1

 

Events of Default

     32   

Section 6.2

 

Remedies

     34   

ARTICLE VII MISCELLANEOUS PROVISIONS

     35   

Section 7.1

 

Incorporation of Exhibits, Schedules and Documents

     35   

Section 7.2

 

Entire Agreement

     35   

Section 7.3

 

Parties Bound; Right to Assign

     35   

Section 7.4

 

Expenses and Further Assurances

     35   

Section 7.5

 

Notices; Action to be Taken

     36   

Section 7.6

 

Release of Information

     37   

Section 7.7

 

No Waiver by Administrator or Holder

     37   

Section 7.8

 

Governing Law

     37   

Section 7.9

 

Waiver of Jury Trial

     38   

Section 7.10

 

Indemnification

     38   

Section 7.11

 

Representatives

     40   

Section 7.12

 

Counterparts

     40   

Section 7.13

 

Severability

     40   

Section 7.14

 

Amendments and Waivers

     40   

Section 7.15

 

No Third Party Rights

     40   

Section 7.16

 

Remedies Not Exclusive

     41   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   Form of Guaranty Exhibit B   Project Description Exhibit C   Form of
Draw Certificate Exhibit D   Form of Note, with Loan Amortization Schedule
Exhibit E   Form of Security Agreement Exhibit F   Form of Non-Possessory Pledge
Exhibit G   Form of KCSM Lease Exhibit H   Form of Lien Subordination
Acknowledgement Exhibit I   Form of Mexico Lien Opinion

 

iii



--------------------------------------------------------------------------------

FINANCING AGREEMENT

THIS FINANCING AGREEMENT is made and entered into on this 21st day of February,
2012, in Washington, D.C., by and between the UNITED STATES OF AMERICA,
represented by the SECRETARY OF TRANSPORTATION acting through the ADMINISTRATOR
of the FEDERAL RAILROAD ADMINISTRATION (“Administrator” or “Lender”), and THE
KANSAS CITY SOUTHERN RAILWAY COMPANY, a Missouri corporation (“Borrower”).

RECITALS

WHEREAS, the Secretary is authorized, pursuant to the Act, to provide financial
assistance for purposes consistent with the Act as may be approved by the
Secretary and the Secretary has duly delegated the Secretary’s authority under
the Act to the Administrator;

WHEREAS, Borrower has submitted the Application (as defined herein) to the
Administrator requesting a loan in the amount of Fifty-Four Million, Six Hundred
Forty-Eight Thousand Dollars ($54,648,000.00) to finance a portion of the
purchase price of thirty (30) new General Electric ES44AC locomotives, as more
particularly described in Exhibit B (each, a “Unit”);

WHEREAS, Borrower, in connection herewith, will execute and deliver to the
Administrator a Security Agreement and certain other documents to secure the
repayment of the loan; and

NOW, THEREFORE, in consideration of the premises and the mutual undertakings
hereinafter set forth, the parties hereto agree as follows:

ARTICLE I

TERM

Section 1.1 Definitions.

(a) “Act” means Title V of the Railroad Revitalization and Regulatory Reform Act
of 1976, as amended, 45 U.S.C. 821 et seq.

(b) “Administrator” means the Administrator of the Federal Railroad
Administration or the Administrator’s designee.

(c) “Advance” means an advance made by the Administrator to Borrower pursuant to
Section 2.1.

(d) “Advance Date” with respect to any Advance means the date such Advance is
made after satisfaction of all conditions therefore as provide in Sections 2.8
and 2.9.



--------------------------------------------------------------------------------

(e) “Affiliate” of any Person (other than the Administrator) shall mean any
other Person which directly or indirectly controls, or is controlled by, or is
under a common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” shall have meanings correlative to the foregoing.
“Affiliate” of the Administrator shall mean any department or agency of the
government of the United States of America.

(f) “Agreement” means this Agreement including all attachments.

(g) “Allowable Costs” means those costs associated with the Project which may be
paid, refinanced or reimbursed with funds made available under this Agreement,
as detailed in Exhibit B hereto.

(h) “Application” means the application, dated as of June 24, 2011, as amended,
that Borrower submitted to the Administrator to support Borrower’s loan request,
including all exhibits and attachments and supplementary materials, a certified
copy of which is delivered pursuant to Section 2.8.

(i) “Borrower” means The Kansas City Southern Railway Company, a Missouri
corporation.

(j) “Business Day” shall mean any day other than a Saturday or Sunday or a
United States federal holiday or day on which state or national banking
institutions are authorized or obligated by law or executive order to remain
closed in the States of New York and Missouri or the District of Columbia.

(k) “Collateral” shall mean that property of the Borrower pledged under the
Collateral Documents, including (i) the Units, financed in whole or in part with
the proceeds of the Loan, (ii) all warranty rights under the Purchase Agreement
in respect of Units and (iii) all rights of Borrower under the KCSM Documents.

(l) “Collateral Documents” means the Security Agreement, the Non-Possessory
Pledge, and the Lien Subordination and any memorandum of any of the foregoing
that is filed with any public agency.

(m) “Credit Risk Premium” shall mean a fee in an amount equal to zero percent
(0%) of the amount of such Advance.

(n) “Default” means any event, which with the lapse of time or the giving of
notice or both, constitutes an Event of Default.

(o) “Event of Default” shall have the meaning defined in Section 6.1.

(p) “Event of Loss” with respect to any Unit means any of the following events
with respect to such Unit: (i) such Unit suffers an actual or constructive total
loss or shall be destroyed or irreparably damaged, or uneconomical to repair (in
each case, as promptly determined by the Borrower in its good faith opinion),
(ii) title to such Unit shall be taken by any governmental authority by
condemnation or otherwise, (iii) use of such Unit

 

2



--------------------------------------------------------------------------------

shall be taken or requisitioned by, or such Unit shall be impounded by, any
governmental authority, for a continuous period which shall exceed six
(6) months (or beyond the maturity of the Loan), or (iv) such Unit shall be or
become lost or stolen for a continuous period in excess of one hundred eighty
(180) days (or beyond the maturity of the Loan).

(q) “Guaranty” means that certain Guaranty of KCS, delivered on or before the
Initial Advance Date, in the form of Exhibit A hereto.

(r) “Holder” means the Administrator or any entity to which the Administrator
transfers the Note or a subsequent transferee, in each case in accordance with
Section 2.6(b).

(s) “Indebtedness” means all payment and performance obligations of Borrower
under this Agreement, the Notes, and the other Loan Documents, now existing or
hereafter arising, including the payment of the Loan, and each obligation of
KCSM under the Collateral Documents, now existing or hereafter arising, in each
case whether such obligations are direct or indirect, absolute or contingent,
and whether for principal, reimbursement obligations, interest, fees, premiums,
penalties, indemnifications, contract causes of action, costs, expenses or
otherwise.

(t) “Indemnitee” has the meaning defined in Section 7.10.

(u) “Initial Advance Date” means the first Advance Date occurring hereunder.

(v) “KCSM” means Kansas City Southern de Mexico, S.A. de C.V., a Mexico
corporation and a wholly-owned indirect subsidiary of KCS and any of its
successors and assigns.

(w) “KCSR Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of July 12, 2011, among Borrower, KCS, and the Lenders, the
Issuing Bank and the Swing Line Bank identified therein, and The Bank of Nova
Scotia, as collateral agent, administrative agent and lead arranger, Bank of
America, N.A., as syndication agent, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as lead arranger, as such agreement may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, as
well as any successor or replacement bank credit agreement executed from time to
time in connection with any refinancing or replacement of indebtedness incurred
thereunder.

(x) “KCSM Documents” means the KCSM Lease and the KCSM Run-Through Agreement.

(y) “KCSM Lease” means that certain Lease between Borrower, as lessor, KCSM, as
lessee, with respect to up to five (5) of the Units, substantially in the form
of Exhibit G.

(z) “KCSM Run-Through Agreement” means that certain Master Equipment Run-Through
Agreement, dated October 13, 2011, between Borrower and KCSM.

 

3



--------------------------------------------------------------------------------

(aa) “KCS” means Kansas City Southern, a Delaware corporation.

(bb) “KCS Note” means that certain note made on December 30, 2011, by Borrower,
in favor of KCS , in the original principal amount of $843,849,077.57 (as
amended, restated, supplemented, replaced or otherwise modified from time to
time).

(cc) “Lien” means any mortgage, pledge, lien, charge, claim, encumbrance, lease,
sublease, or security interest.

(dd) “Lien Subordination” means that certain Lien Subordination Acknowledgement,
among the Administrator, Borrower and KCSM, substantially in the form of Exhibit
H.

(ee) “Loan” means the aggregate of all Advances made pursuant to Section 2.1,
whether or not such Advances are evidenced by a final Note issued pursuant to
Section 2.1(d).

(ff) “Loan Amortization Schedule” with respect to any Note means the Loan
Amortization Schedule attached to such Note pursuant to Section 2.3, as adjusted
from time to time in accordance with the provisions of Section 2.5.

(gg) “Loan Documents” means each of this Agreement, the Guaranty, each Note,
each Collateral Document, and any other documents entered into or delivered in
connection therewith or that may, from time to time, be agreed in writing by
Borrower and the Administrator to constitute a Loan Document.

(hh) “Loan Party” means each of Borrower and KCS.

(ii) “Losses” has the meaning defined in Section 7.10.

(jj) “Manufacturer” means General Electric Company, a Delaware corporation.

(kk) “Material Adverse Effect” means a material adverse effect on the financial
condition of Borrower, including asset values, projects, labor or otherwise or
operations of Borrower, the Project, the Administrator’s rights and interests or
any Loan Party’s or KCSM’s obligations under the Loan Documents, including the
priority or perfection of the lien of the Administrator on the Units under the
Collateral Documents and Borrower’s obligation to repay the Notes, or
circumstance that otherwise exposes the Administrator to civil or criminal
sanctions.

(ll) “Maximum Aggregate Principal Amount” means the maximum total amount of the
Advances not to exceed Fifty-Four Million, Six Hundred Forty-Eight Thousand
Dollars ($54,648,000.00).

(mm) “Mexico’s Railroad Registry” means the Registro Ferroviario Mexicano,
maintained by the Mexico Ministry of Communications and Transportation.

 

4



--------------------------------------------------------------------------------

(nn) “Non-Possessory Pledge” means the prenda sin transmisión de posesión,
substantially in the form of Exhibit F hereto, dated the date hereof, among the
Administrator, Borrower and KCSM.

(oo) “Note” means a promissory note executed by Borrower and delivered to the
Administrator evidencing an Advance on an Advance Date pursuant to Section 2.1,
including any aggregate replacement Note issued pursuant to Section 2.1(b), each
in substantially the form of Exhibit D.

(pp) “Officer” means each of the Chief Executive Officer, the Chief Financial
Officer and the Treasurer of Borrower.

(qq) “Outstanding Loan Balance” of any Note means the principal amount advanced
by Lender as evidenced by the Note and then outstanding.

(rr) “Overdue Rate” means a rate of 0.0329% for each day after the relevant due
date until and including the day that the subject amount is paid; provided,
however, in no event shall such rate exceed the maximum rate permitted by law.

(ss) “Permitted Contest” means with respect to the matter being contested, an
appropriate proceeding, diligently conducted in good faith by Borrower at
Borrower’s sole expense, that could not reasonably be expected to have a
Material Adverse Effect.

(tt) “Permitted Liens” means (i) Liens for taxes, assessments or governmental
charges, fees or levies, whether local, state, Federal or foreign, in each case
either not due and delinquent or being contested by Borrower in a Permitted
Contest, (ii) inchoate materialmen’s, mechanics’, workmen’s, repairmen’s or
other like Liens arising in the ordinary course of Borrower’s business and in
each case securing obligations which are not payable or being contested by
Borrower in a Permitted Contest, (iii) the KCSM Documents, (iv) the Liens in
favor of the Administrator under the Collateral Documents, or (v) salvage rights
of insurers under insurance policies maintained pursuant to Section 4.4.

(uu) “Person” means an individual, partnership, corporation, limited liability
company, trust, association or unincorporated organization, and a government or
agency or political subdivision thereof.

(vv) “Purchase Agreement” means, collectively, that certain Purchase Agreement,
dated April 4, 2011, between Manufacturer, as seller, and Borrower, as
purchaser, related to the manufacture and sale of the thirty (30) Units.

(ww) “Project” means the project as specified in Exhibit B herein.

(xx) “Registry of Security Interests over Movable Property” means the Registro
Único de Garantías Mobiliarias, maintained by Mexico Ministry of Economy

(yy) “Replacement Unit” has the meaning defined in Section 4.5.

 

5



--------------------------------------------------------------------------------

(zz) “Responsible Person” means, in respect of any event or circumstance, an
officer or managerial employee of Borrower who in the ordinary course of his or
her duties would have knowledge of such event or circumstance and the
obligations generally of Borrower hereunder or its other financial agreements.

(aaa) “SEC” means the Securities and Exchange Commission or any successor
thereto.

(bbb) “Secretary” means Secretary of the Department of Transportation.

(ccc) “Section 1168 of the Bankruptcy Code” means Section 1168 of the United
States Bankruptcy Code (11 U.S.C. Section 101 et seq.) or a successor provision
intended to afford lienholders over rolling stock equipment and accessories used
on such equipment benefits comparable to those afforded by said Section 1168 as
in effect on the date of execution of the Financing Agreement.

(ddd) “Security Agreement” means the agreement, substantially in the form of
Exhibit E hereto, entered into by the Borrower and the Administrator on the date
hereof pursuant to which Borrower has pledged, subject to the terms thereof, the
personal property described therein as security for the Indebtedness.

(eee) “Security Interest Filings” mean (i) (x) the filing of financing
statements in the State of Missouri under the Uniform Commercial Code, and
(y) the filing with the Surface Transportation Board of (A) the lien release of
The Bank of Nova Scotia, as collateral agent, under that certain Amended and
Restated Security Agreement, dated July 12, 2011, with Borrower, (B) the
Security Agreement (or a memorandum thereof) and (C) the Lien Subordination, so
as to perfect under applicable law in the United States a first priority
purchase money lien in favor of the Administrator in the Units and other
collateral under the Security Agreement, (ii) the filing with the Registrar
General of Canada of (A) the Security Agreement (or a memorandum thereof) and
(B) the Lien Subordination, so as to perfect under applicable law in Canada a
first priority purchase money lien in favor of the Administrator in the Units
and other collateral under the Security Agreement and (iii)(x) the filing of the
Non-Possessory Pledge in respect of the non-possessory pledge created by KCSM
thereunder with the Registry of Security Interests over Movable Property so as
to make the rights of the Administrator opposable against third parties under
applicable law in Mexico in respect of the rights pledged by KCSM pursuant to
the Non-Possessory Pledge and (y) the filing for registration of the Units, the
KCSM Documents and the Non-Possessory Pledge with Mexico’s Railroad Registry.

(fff) “Unit” shall have the meaning defined in the Recitals.

Section 1.2 Interpretation.

Unless the context shall otherwise require, the words “hereto”, “herein”,
“hereof” and other words of similar import refer to this Agreement as a whole.
Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders and vice versa. Words
importing the singular number shall include the plural number and vice versa
unless the context shall otherwise require. Unless the context shall otherwise

 

6



--------------------------------------------------------------------------------

require, references to sections, subsections and provisions are to the
applicable sections, subsections and provisions of this Agreement. The headings
or titles of this Agreement and its sections, schedules or exhibits, as well as
any table of contents, are for convenience of reference only and shall not
define or limit its provisions. Unless the context shall otherwise require, all
references to any resolution, contract, agreement or other document shall be
deemed to include any amendments to, or modifications or restatements of, such
documents that are approved in accordance with the terms thereof and hereof.
Every request, order, demand, application, appointment, notice, statement,
certificate, consent or similar communication or action hereunder by any party
shall, unless otherwise specifically provided, be delivered in writing in
accordance with Section 7.5 and signed by a duly authorized representative of
such party.

Section 1.3 Term.

This Agreement, and all rights and obligations hereunder, shall terminate upon
the satisfaction of all of the Indebtedness in accordance with the provisions
hereof, except for such obligations that expressly survive by their terms.

ARTICLE II

ISSUANCE OF DEBT

Section 2.1 Issuance of Debt.

(a) Subject to the terms and conditions hereof and the provisions of the Act, on
each Advance Date, Borrower hereby agrees to issue and sell to the Administrator
and the Administrator agrees to purchase and receive from Borrower, a Note, and
the Administrator shall make an Advance, in the principal amount equal to the
Allowable Costs with respect to each Unit, a portion of the cost of which is
being financed, refinanced or reimbursed to Borrower for funds paid by Borrower
(whether financed with existing cash reserves, proceeds from drawings under any
existing credit facility or otherwise) to the Manufacturer. The amount of any
Advance, when added to all prior Advances, shall not exceed the Maximum
Aggregate Principal Amount. The total Allowable Costs to be funded by the
Administrator for the Project shall be not more than the Maximum Aggregate
Principal Amount. No Advance shall be made after March 15, 2012, at which date,
the commitment of the Administrator to make Advances hereunder shall expire,
unless extended in writing by the Administrator; and the commitment of the
Administrator to make any Advance shall be suspended after the occurrence and
during the continuance of any Default or Event of Default.

(b) Each Advance shall be evidenced by a Note, executed and delivered by
Borrower to the Administrator in Washington, D.C. at its offices located at 1200
New Jersey Avenue, S.E., Washington D.C. 20590. Each such Note shall be
substantially in the form of Exhibit D, be dated the Advance Date and have an
original principal amount equal to the amount of such Advance. After the last
Note is issued, Borrower shall execute and deliver to the Administrator a single
replacement Note with a principal amount equal to the aggregate Outstanding Loan
Balance of all the individual Notes, and upon receipt of the single replacement
Note the Administrator shall mark each such individual Notes “CANCELLED” and, at
the request and expense of Borrower, deliver the same to Borrower. Such
replacement Note shall bear interest at a rate equal to each replaced Note and
interest and principal on the

 

7



--------------------------------------------------------------------------------

same dates and with the same amortization, in the aggregate, as provided in each
replaced Note. The first payment of the replacement Note shall be due on the
first installment date after its issue, and the last payment on the maturity
date (as specified in Section 2.3 below).

(c) Borrower’s obligations to repay the Loans made hereunder, as evidenced by
the Notes, are pari passu with all other senior indebtedness of Borrower.

(d) The Administrator’s obligations under this Agreement shall automatically be
suspended upon the occurrence of an event of, and shall remain suspended for the
duration of, a cessation of operations of the Federal Railroad Administration
resulting from the lack of appropriation of funds from the United States
Congress to continue to operate.

Section 2.2 Delivery of Draw Certificate; Credit Risk Premium.

(a) Not less than five (5) Business Days prior to any proposed Advance Date,
Borrower shall submit to the Administrator a Draw Certificate, in the form of
Exhibit C, duly and satisfactorily completed. On the Advance Date identified in
such Draw Certificate, and subject to the satisfaction of the conditions set
forth in Sections 2.2(b) and 2.8 or 2.9, as applicable, the Administrator shall
disburse the requested Advance in accordance with such Draw Certificate.

(b) Not less than two (2) Business Days prior to each Advance, Borrower shall
pay the Credit Risk Premium due in respect of such Advance. No Advance shall be
made until the Credit Risk Premium has been received by Administrator.

Section 2.3 Terms of the Notes.

(a) The outstanding principal amount of each Note shall bear interest at a rate
of 2.96% per annum, based on a 365-day or 366-day year, as appropriate and
actual days elapsed, and all accrued interest shall be due on each installment
payment date (as specified in Section 2.3(b) below).

(b) Each Note shall be paid in installments on each
March 15, June 15, September 15 and December 15 occurring after the date of
issue of such Note until such Note is paid in full. The first payment shall be
due on the first such date after the Initial Advance Date, and the last payment
shall be twenty-five (25) years after the Initial Advance Date. The March 15,
2012 installment shall be accrued interest only from the applicable Advance
Date. Each installment thereafter shall be in equal payments of principal and
accrued interest. The foregoing amortization schedule shall be reflected in the
Loan Amortization Schedule attached to each Note at the time of issuance.

(c) Any installment not paid when due shall bear interest at the Overdue Rate
from the date due through but excluding the date paid.

(d) Each payment shall be applied first to pay the interest having accrued on
such Note and then to outstanding principal.

 

8



--------------------------------------------------------------------------------

(e) All payments under this Agreement and each Note shall be made on or before
the date such payment is due hereunder or thereunder, by wire transfer in
immediately available funds in accordance with payment instructions to be
provided by Lender.

Section 2.4 Voluntary Prepayment.

(a) Borrower may prepay any Note in whole or in part, at any time or from time
to time, without penalty or premium, by paying to the Administrator such
principal amount of the Note to be prepaid, together with the unpaid interest
accrued on the amount of principal so prepaid to the date of such prepayment.
Each prepayment shall occur on a regularly scheduled installment date on the
Note as specified by Borrower in a written notice delivered to the Administrator
not less than ten (10) days prior thereto, except that (i) a prepayment may
occur at any other time as may be agreed by the Administrator and (ii) Borrower
may prepay the Note in whole, but not in part, upon not less ten (days) prior
written notice given within thirty (30) days following notice from the
Administrator pursuant to Section 2.6(b).

(b) All such partial prepayments of principal shall be applied to future
installments due on such Note in the inverse order of maturity.

Section 2.5 Mandatory Prepayment.

(a) In the event one or more Units shall suffer an Event of Loss and a mandatory
prepayment is required pursuant to Section 4.5(b), Borrower shall prepay the
Note, without penalty or premium, on the date specified in Section 4.5(b) in an
amount equal to (i) the product of the then outstanding principal amount of the
Note (or all Notes if a final Note has not been issued pursuant to Section 2.1)
and a fraction, (x) the numerator of which is the number of Units that suffered
such Event of Loss and (y) the denominator of which is then the number of Units
constituting Collateral (including such Units that suffered the Event of Loss)
plus (ii) accrued interest on such prepaid principal. Upon making such payment,
and provided no Default shall have occurred and be continuing, the Units that
suffered the Event of Loss shall be released from the Collateral.

(b) All mandatory prepayments of principal pursuant to this Section 2.5 shall be
applied to pro-rata future installments due on such Note, so as to reduce each
such future installment of principal by an equal amount. The Administrator, at
the request of Borrower, shall prepare a revised Loan Amortization Schedule for
the Note.

Section 2.6 Transfer and Related Representations.

(a) The United States represents that it is acquiring the Notes not with a view
to, or in connection with, any distribution thereof. The Notes have not been
registered under the Securities Act of 1933, as amended or any other state or
Federal securities laws. All Holders of the Notes at any time acknowledge that
they may be restricted in the resale, transfer or other disposition of such
Notes by Federal or state statutes or rules and regulations thereunder, and any
transfer shall be in accordance with all applicable law. Borrower shall have no
obligation to pay for any steps which might be necessary to accomplish a
transfer of the Notes under such laws. However, upon the request and at the sole
cost and expense of any

 

9



--------------------------------------------------------------------------------

Holder, Borrower shall, within a reasonable amount of time, make available
public information concerning Borrower reasonably requested by such Holder, to
enable any such Holder to sell the Notes in compliance with any such Federal or
state statutes or rules and regulations thereunder, whether or not the Notes are
in fact to be offered for sale.

(b) Before transferring any Note, the Holder thereof shall give written notice
to the Borrower of such Holder’s intention to so transfer, describing briefly
the manner of such proposed transfer.

Section 2.7 Obligations Surviving Transfer.

In the event that the Administrator shall transfer the entire amount of, or any
part of, the Notes to another Holder or Holders pursuant to Section 2.6(b):

(a) The following shall remain obligations of Borrower to the Administrator,
pursuant to this Agreement until the termination of this Agreement, unless
sooner terminated by the Administrator:

 

  (i) this Section 2.7,

 

  (ii) Section 4.6,

 

  (iii) Section 4.9(b)(ix), and

 

  (iv) Section 7.10.

(b) The rights and remedies under this section shall be solely those of the
Administrator. Nothing contained in this section shall confer upon any Holder or
Holders, other than the Administrator, any rights or remedies under this section
or the right to enforce any of said rights or remedies under this Agreement.

Section 2.8 Conditions Precedent – Initial Advance Date.

The undertaking of the Administrator to make an Advance under Section 2.1 on the
Initial Advance Date (and to the extent provided in Section 2.9, on each other
Advance Date) is subject to the satisfaction (or waiver by the Administrator in
its sole discretion, prior to or on the initial Advance Date) of each of the
following conditions precedent:

(a) Loan Documents. The following documents shall have been duly authorized,
executed and delivered by the respective party or parties thereto (other than
the Administrator), and shall be in full force and effect and satisfactory in
form and substance to the Administrator:

 

  (i) the Guaranty;

 

  (ii) the Security Agreement;

 

  (iii) the Non-Possessory Pledge;

 

10



--------------------------------------------------------------------------------

  (iv) the Lien Subordination;

 

  (v) the Note, dated the Advance Date, in the principal amount of the Advance;

 

  (vi) a copy of each of the KCSM Documents and the KCSR Credit Agreement,
certified as true and complete by Borrower;

 

  (vii) a copy of the Purchase Agreement, certified as true and complete by
Borrower; and

 

  (viii) a copy of the Application, certified as true and complete by Borrower.

(b) Draw Certificate. The Administrator shall have received a Draw Certificate
at least five (5) Business Days prior to the proposed Advance Date with respect
to the amounts requested to be funded on the Advance Date.

(c) Bill of Sale and Certificate of Acceptance. The Administrator shall have
received a copy of the Bill of Sale for such Unit duly executed by the
Manufacturer and a copy of the Certificate of Acceptance for such Unit duly
executed by Borrower, each in the form provided in the Purchase Agreement and
certified as true and correct by Borrower.

(d) Credit Risk Premium. Borrower shall have paid to the Administrator at least
two (2) Business Days prior to the applicable Advance Date in immediately
available funds the Credit Risk Premium applicable to such Draw Certificate.

(e) No Illegality. No change shall have occurred after the date of the execution
and delivery of this Agreement in applicable law or regulations thereunder or
interpretations thereof by regulatory authorities that, in the opinion of the
Administrator or its counsel, would make it illegal or contrary to public policy
for the Administrator to enter into any transaction contemplated by the relevant
Loan Documents.

(f) Consents. All approval and consents of any trustees or holders of any
indebtedness or obligations of Borrower, which in the reasonable opinion of the
Administrator are required in connection with the transactions contemplated by
this Agreement, shall have been duly obtained and be in full force and effect.

(g) Organization Documents. The Administrator shall have received the following,
in each case in form and substance reasonably satisfactory to it:

 

  (i)

a current and complete copy of the organizational documents, articles of
incorporation and bylaws of each Loan Party, a copy of resolutions of the board
of directors of such Loan Party, duly authorizing the execution and delivery of
the Loan Documents to which it is or will be a party and each other document
required to be executed and delivered by such Loan Party on the Initial Advance
Date in accordance with the provisions

 

11



--------------------------------------------------------------------------------

  hereof and the performance by such Loan Party of its obligations thereunder,
and an incumbency certificate of Borrower as to the Person or Persons authorized
to execute and deliver such Loan Documents and such other documents on behalf of
such person and including specimens of the signatures of such Loan Party or
Persons, each certificate as of the Initial Advance Date by the Secretary or an
Assistant Secretary of such Loan Party; and

 

  (ii) a good-standing certificate for Borrower from the Secretary of State of
Missouri; a good-standing certificate for KCS from the Secretary of State of
Delaware; and such other documents and evidence with respect to each Loan Party
as the Administrator, or its counsel, may reasonably request in order to
establish the authority of Loan Party to consummate the transactions
contemplated by the Loan Documents and the taking of all corporate proceedings
in connection herewith; and

 

  (iii) the documents and certificates described in clauses (i) and (ii) above
with respect to KCSM, to the extent applicable, as provided in the Lien
Subordination.

(h) Representations and Warranties True; No Default. On such Advance Date,
(a) the representations and warranties of Borrower contained in Article III of
this Agreement and any Loan Document shall be true and correct on such date as
though made on and as of such date except to the extent that such
representations and warranties related solely to an earlier date (in which case
such representations and warranties shall be true and correct on and as of such
earlier date) and (b) no event shall have occurred and be continuing, or would
result from such Advance, that constitutes a Default or an Event of Default.

(i) Filings. Borrower shall provide satisfactory evidence that the Security
Interest Filings have been made in respect of all of the Units.

(j) Counsel Opinion. The Administrator shall have received a favorable opinion
dated the Initial Advance Date from each of (i) White & Case LLP, counsel to
Borrower, KCS and KCSM, (ii) Husch Blackwell LLP, special Missouri counsel to
Borrower, and (iii) White & Case., S.C., Mexico counsel for KCSM, each in form,
scope and substance reasonably satisfactory to the Administrator.

(k) Filing Opinions. The Administrator shall have received a favorable opinion
dated the Initial Advance Date from (i) Alvord and Alvord (or such other firm as
may be reasonably satisfactory to the Administrator) regarding the filing of the
Security Agreement with the Surface Transportation Board and the perfection and
priority of the lien of the Administrator in the Units subject thereto,
(ii) from Fasken Martineau (or such other firm as may be reasonably satisfactory
to the Administrator) regarding the filing of the Security Agreement with the
Registrar General of Canada and the perfection and priority of the lien of the
Administrator in the Units subject thereto, and (iii) from White & Case S.C.,
special

 

12



--------------------------------------------------------------------------------

Mexico counsel to Borrower regarding (x) the filing of the Non-Possessory Pledge
with the Registry of Movable Property, and the perfection and priority of the
lien of the Administrator created pursuant thereto and (y) the filing for
registration of the Units, the KCSM Documents and the Non-Possessory Pledge with
Mexico’s Railroad Registry, all in form, scope and substance reasonably
satisfactory to the Administrator.

(l) Governmental Actions. All actions required to have been taken by any
governmental or political agency, subdivision or instrumentality of the United
States (other than the Administrator) on or prior to such Advance Date in
connection with the transactions contemplated by this Agreement on such Advance
Date shall have been taken and all orders, permits, waivers, exemptions,
authorizations and approvals of such entities required to be in effect on such
Advance Date in connection with the transactions contemplated by this Agreement
on such Advance Date shall have been issued, and all such orders, permits,
waivers, exemptions, authorizations, and approvals shall be in full force and
effect, on the Advance Date.

(m) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of such
Advance Date, to set aside, restrain, enjoin or prevent the completion and
consummation of any act required to be taken under this Agreement or the funding
contemplated.

(n) Certificate of Insurance. With respect to the insurance required by
Section 4.4, the Administrator shall have received a certificate from the
insurance broker to KCS evidencing: (i) as to liability insurance, the addition
of the Administrator as an Additional Insured with respect to liability
insurance and (ii) as to casualty insurance in respect of the Units, the
addition of the Administrator as loss payee for all Units that are as of such
Advance Date subject to the Security Agreement.

(o) Satisfactory Proceedings. All proceedings taken in connection with the
transactions contemplated hereby and all documents and papers relating thereto
shall be reasonably satisfactory to the Administrator, and the Administrator
shall have received copies of such documents and papers as the Administrator
reasonably may request in connection therewith, all in form and substance
satisfactory to the Administrator.

Section 2.9 Conditions Precedent to each Subsequent Advance Date.

The undertakings of the Administrator to make Advances on each subsequent
Advance Date after the initial Advance Date are subject to the satisfaction or
waiver by the Administrator in its sole discretion, prior to or on such Advance
Date of each of the conditions precedent set forth in Sections 2.8(a)(iii),
2.8(b)-(e), (h) and (l)-(m).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower as of the date hereof, and as of the date of any Advance, hereby makes
the following representations and warranties to the Administrator:

 

13



--------------------------------------------------------------------------------

Section 3.1 Organization and Good Standing.

(a) Each Loan Party (i) is duly organized, validly existing and in good standing
in the state or country of its organization and (ii) is duly qualified and in
good standing as a foreign entity in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed, except where the failure to so qualify or be licensed
could not reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party has all requisite power and authority (including, without
limitation, all applicable governmental approvals) to own or lease and operate
its properties to carry on its business as now conducted and as proposed to be
conducted, and, in the case of Borrower, to issue the Notes and to carry out and
consummate all transactions contemplated by the Loan Documents to which it is a
party.

(c) Borrower is a Class I railroad as defined in 49 CFR Part 12011-1. The
“location” (as such term is used in Section 9-307 of the Uniform Commercial
Code) of Borrower is the State of Missouri, and the place where its records
concerning the Units and all of its interests in, to and under all documents
relating to the Units are and will be kept, is located at Kansas City, Missouri.
The true legal name of Borrower is “The Kansas City Southern Railway Company” as
registered in the jurisdiction of its organization, its federal employer
identification number is 44-6000758 and its charter number designated by its
jurisdiction of organization is R00000513.

Section 3.2 Due Authorization.

(a) Each Loan Party has duly authorized the execution, delivery and performance
of each Loan Document to which it is a party.

(b) The officers of each Loan Party executing each Loan Document to which it is
a party are duly and properly in office and fully authorized to execute the same
on behalf of such Loan Party.

Section 3.3 No Conflicts.

Execution, delivery and performance of the Loan Documents by each Loan Party do
not (i) conflict with, violate, or contravene any rights of creditors of such
Loan Party, any statute, law, rule, regulation, order, writ, injunction or
decree or other order of any court or governmental authority, or (ii) in any
material respect, any mortgage, lien, lease or agreement of such Loan Party, nor
is Borrower subject to any provision of any Constitution, statute, regulation,
Borrower’s by-laws, mortgage, lien, lease, agreement, order, judgment or decree,
or any other restriction of any kind or character, which could reasonably be
expected to have a Material Adverse Effect.

Section 3.4 Consents and Filings.

No governmental authorization, and no notice to or filing with, any governmental
authority or any other third party is required for (i) the due authorization,
execution, delivery,

 

14



--------------------------------------------------------------------------------

recordation, filing or performance by each Loan Party of any Loan Document to
which it is a party, or for the consummation of the transactions contemplated
hereby, (ii) the grant by Borrower of the liens granted in the Collateral
Documents, (iii) the perfection or maintenance of the priority of the liens
created under the Collateral Documents, or (iv) the exercise by the
Administrator of its rights under the Loan Documents, except for (A) those that
have otherwise been obtained as of the date hereof, and (B) the Security
Interest Filings, all of which have been made and are in full force and effect
(subject to Section 4.16(a)).

Section 3.5 Enforceability.

This Agreement and each of the other Loan Documents to which a Loan Party is a
party, when delivered, constitute the legal, valid and binding obligations of
such Loan Party, enforceable in accordance with its terms against such Loan
Party in accordance therewith, except to the extent the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 3.6 No Bankruptcy of Current Officers and Directors; No Felony
Conviction or Securities Law Violation.

For the period commencing ten (10) years prior to the date hereof and ending on
the date hereof:

(a) no current officer or director of Borrower has been involved (either in his
personal capacity or, to the knowledge of such officers and directors of
Borrower, in the official capacity) in a bankruptcy or similar type proceeding;
and

(b) no current officer or director of Borrower has been convicted of a felony or
violation of securities laws.

Section 3.7 Debarment and Suspension.

(a) Borrower agrees to comply with the provisions of Executive Orders Nos. 12549
and 12689, “Debarment and Suspension,” 31 U.S.C. § 6101 note, Order No. 4200.5E
issued by the Secretary of the U.S. Department of Transportation on March 15,
2010 and U.S. DOT regulations “Nonprocurement Suspension and Debarment,” 2
C.F.R. Part 1200, which adopts and supplements the provisions of U.S. Office of
Management and Budget “Guidelines to Agencies on Government-wide Debarment and
Suspension (Nonprocurement),” 2 C.F.R. Part 180 and specifically 2 C.F.R.
§180.435.

(b) Borrower agrees in connection with entering into any lease, third party
contract or other arrangement in connection with the Project, to (i) obtain
certifications of debarment and suspension from its contractors and
sub-contractors, (ii) review the “Excluded Parties Listing System” at
http://epls.gov/ or (iii) add a clause or condition to any such lease,
third-party contract or other arrangement as provided for in 2 C.F.R. §180.300.

(c) Borrower agrees to inform the Administrator when it suspends or debars a
contractor.

 

15



--------------------------------------------------------------------------------

(d) Borrower represents that it is not presently debarred, suspended, proposed
for debarment, declared ineligible or voluntarily excluded by any Federal
department or agency from participation in Government contracts, procurement and
non-procurement matters.

Section 3.8 No Changes Since Most Recent Balance Sheet.

The audited consolidated balance sheet and consolidated statements of income and
retained earnings and cash flows of KCS, the immediate parent of Borrower, for
the fiscal year ended December 31, 2011, as contained in KCS’s 10-K filing with
the SEC filed February 8, 2012, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of KCS as of
such date and the results of its operations for the period then ended. The R-1
data reported to the Surface Transportation Board for Borrower is accurate and
complete in all material respects as of the dates on which such data was
furnished to the Surface Transportation Board. There has been no material
adverse change in the financial condition of KCS or Borrower, taken as a whole,
since December 31, 2011.

Section 3.9 Distribution.

As of the date hereof, no distributions to KCS’s or Borrower’s stockholders, as
dividends or as other payments of profit, surplus or reserves, or of capital,
are presently due or payable, nor have any been declared and remain unpaid,
other than, in the case of KCS, the dividend on its preferred shares which was
declared on January 23, 2012, and is payable on April 3, 2012, and in the case
of Borrower, the KCS Note.

Section 3.10 Material Contracts, Judgments, Decrees, Obligations or Liabilities.

Neither Borrower nor any of its Affiliates is a party or subject to any existing
or contingent contract, agreement, debt, mortgage, indenture, instrument,
judgment, decree, obligation or other liability which could reasonably be
expected to have a Material Adverse Effect.

Section 3.11 Litigation.

There is no litigation, legal or administrative proceeding, investigation or
other action of any nature pending, or to the knowledge of Borrower, threatened
against or affecting Borrower or the Project which involves the reasonable
probability of a judgment or liability not fully covered by insurance and which
could reasonably be expected to have a Material Adverse Effect, and Borrower has
not been cited, enjoined, or in any way restricted by any local, state, or
Federal court or agency or with respect to the Project or the operation thereof
or in the conduct of any material aspect of its projects.

Section 3.12 Defaults and Violations.

Borrower is not:

(a) in default under any written indenture, contract, mortgage, franchise,
lease, agreement, permit, or any other instrument to which it is a party;

 

16



--------------------------------------------------------------------------------

(b) in violation in any material respect of any applicable Federal, state, and
local laws, statutes, ordinances, regulations and orders of governmental
authorities and all requirements of such foreign jurisdictions as may be
applicable;

(c) in default with respect to any judgment, order, writ, injunction or decree
of any court; or

(d) in default under or cited for noncompliance with any order, license, or
regulation of any Federal, state, municipal or other government agency;

which defaults, citations, violations or noncompliance individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

Section 3.13 Completeness of Information.

(a) To the best of the knowledge and belief of Borrower the information set
forth in the Application is true and complete in all material respects as of the
date of this Agreement.

(b) Borrower agrees that all subsequent submissions to the Administrator will be
true and complete in all material respects as of the date of each such
submission.

Section 3.14 Tax Returns.

KCS and Borrower have duly filed all Federal, state, local, foreign and other
tax returns and reports required by law or regulation to be filed, except those
for which the filing date has been duly extended; and other governmental charges
(other than those presently payable without penalty) imposed upon KCS or
Borrower with respect to any of its properties, assets or income or the Project
which are due and payable have been duly paid, except those governmental charges
for which payment is being contested in good faith by KCS or Borrower in a
Permitted Contest; provided that this representation and warranty is made with
respect to KCS solely to the extent that a breach of the representation and
warranty could reasonably be expected to have a Material Adverse Effect.

Section 3.15 Related Persons.

As of the date hereof, no stockholder (owning in excess of ten percent (10%) of
the issued and outstanding shares of any class of Borrower’s stock), director,
or Officer of Borrower, nor, to the knowledge of any such individual, or any
relative thereof, i.e. parent, spouse or child (a) is retained or employed,
directly or indirectly in a material position for, or is a director or officer
of any supplier, customer (other than by bill of lading or transportation
contract), contractor or any other entity with which Borrower does business, or
which (other than in the case of such stockholder) is financially involved with
Borrower in any material manner; or (b) is a stockholder owning in excess of ten
percent (10%) of the issued and outstanding shares of any Person other than an
Affiliate of the Borrower and which is a supplier, customer (other than by bill
of lading or transportation contract), contractor or any other entity with which
Borrower does business, or which is financially involved with Borrower in any
manner.

 

17



--------------------------------------------------------------------------------

Section 3.16 Perfection and Priority of Administrator’s Lien.

Except for the Security Interest Filings, no filing, recording or registration
of any financing statement or other document or instrument is or will be
necessary or advisable in order to perfect in favor of the Administrator a first
priority purchase money security interest or a first priority security interest
in the Collateral, as applicable. On each Advance Date, (i) the Borrower will
have good and valid title to each Unit being financed hereunder on such date,
free and clear of all Liens other than Permitted Liens and the Lien created in
favor of the Administrator under the Collateral Agreements and the Administrator
will have a perfected first priority purchase money security interest or a first
priority security interest in such Unit under the applicable laws of the United
States and Canada and a valid and enforceable perfected security interest over
the Units in Mexico and other rights pledged by KCSR pursuant to the
Non-Possessory Pledge in Mexico and a valid and enforceable perfected first
priority interest over all rights pledged by KCSM pursuant to the Non-Possessory
Pledge in Mexico and (ii) such Lien of the Administrator shall be entitled to
the benefits of Section 1168 of the Bankruptcy Code.

Section 3.17 Investment Company Matters.

Borrower is not an “investment company” or an “affiliated person” of an
“investment company” within the meaning of the Investment Company Act of 1940.

Section 3.18 Insurance.

On each Advance Date, the Units subject to such Advance or previous Advance will
be covered by the insurance required by Section 4.4.

ARTICLE IV

AFFIRMATIVE COVENANTS OF BORROWER

Until payment and satisfaction in full of all Indebtedness hereunder (other than
contingent obligations with respect to indemnities for which a claim has not
been made), Borrower hereby makes the following covenants to the Administrator:

Section 4.1 Further Documentation.

Borrower shall execute and cause to be delivered to the Administrator such other
certificates, documents, statements, agreements, or opinions as may be
reasonably requested by the Administrator in furtherance of the transactions
contemplated herein.

Section 4.2 Use of Proceeds.

Borrower shall use the proceeds from each Advance solely to fund or reimburse
Allowable Costs in accordance with the terms of this Agreement and Exhibit B
hereof.

 

18



--------------------------------------------------------------------------------

Section 4.3 Pay Taxes and Other Claims.

Borrower shall file, or cause to be filed, all Federal, state, local, foreign
and other tax returns and reports of KCS or Borrower or their Affiliates
required by law or regulation to be filed and pay and discharge or cause to be
paid and discharged all taxes, assessments, fees and other governmental charges
lawfully levied or imposed upon its property or the Collateral before the date
on which penalties attach thereto; provided that this Section 4.3 shall only be
applicable to KCS or any Affiliate of Borrower to the extent that a failure to
comply with this Section 4.3 could reasonably be expected to have a Material
Adverse Effect. Borrower shall pay, when due, all lawful claims for labor,
materials, supplies, and rents, and pay all other debts and liabilities, any of
which, if unpaid, would by law give rise to a lien or charge upon the
Collateral; provided, that nothing herein shall require any payment so long as
contested in a Permitted Contest.

Section 4.4 Maintenance of Insurance.

(a) Borrower will, at all times prior to the repayment in full of the
Indebtedness, at its own expense, cause to be carried and maintained

 

  (i) general risk property insurance to cover, among other things, the Units in
an amount not less than 110% of the then outstanding principal balance of the
Loans and

 

  (ii) public liability insurance against loss or damage for personal injury,
death or property damage suffered upon, in or about any premises occupied by
Borrower or any Affiliate or occurring as a result of the use, maintenance or
operation of the Units in an amount not less than $200,000,000 per occurrence,

and otherwise against such risks, with such insurance companies and with such
terms (including co-insurance, deductibles, limits of liability and loss payment
provisions) as are customary under Borrower’s risk management program and in
keeping with risks assumed by Class I railroads generally.

(b) Borrower may self-insure with respect to any or all of the above risks if
customary under such risk management program and in keeping with risks assumed
by Class I railroads generally and the self-insurance levels are consistent with
prudent commercial practice taking into account Borrower’s financial condition
and available resources. Such coverage may provide for deductible amounts as are
customary under Borrower’s risk management program and in keeping with risks
assumed by Class I railroads generally. Notwithstanding the foregoing, all
insurance coverage (including, without limitation, self-insurance) with respect
to the Units required under this Agreement shall be comparable to, and no less
favorable than, insurance coverage applicable to equipment owned or leased by
Borrower or its Affiliates which is comparable to the Units. Borrower shall, at
its own expense, be entitled to make all proofs of loss and take all other steps
necessary to collect the proceeds of such insurance.

 

19



--------------------------------------------------------------------------------

(c) Prior to or upon the expiration of any insurance required to be carried
hereunder, Borrower shall provide the Administrator with certificates of
insurance evidencing that such insurance has been replaced or renewed in
compliance with this Section 4.4. In addition, Borrower shall promptly advise
the Administrator each time its self-insured retention is increased to an amount
exceeding (i) $10,000,000 in the case of insurance required pursuant to
Section 4.4(a)(i) or (ii) $15,000,000 in the case of insurance required pursuant
to Section 4.4(a)(ii).

(d) The insurance policies carried pursuant to this Section 4.4 shall:

 

  (i) In the case of the property insurance, name the Administrator as loss
payee, as its interest may appear,

 

  (ii) In the case of liability insurance, name the Administrator as an
additional insured,

 

  (iii) Require thirty (30) days’ prior notice of cancellation for any reason to
the Administrator, except with respect to cancellation due to non-payment of
premiums;

 

  (iv) Not require contributions from other policies held by the Administrator
in respect of Borrower’s self-insured retention or any paid insurance,

 

  (v) With respect to the insurance described in the preceding clause (a)(i)
only, waive any right of subrogation of the insurers against the Administrator;
and

 

  (vi) Waive the right of insurers to set-off, to counterclaim or to any other
deduction, whether by attachment or otherwise, to the extent of any monies due
the Administrator.

(e) If Borrower is in default of its obligation to maintain the insurance
coverage specified herein, the Administrator may, at its option, but shall not
be required to, provide such insurance, and in such event, (i) Borrower shall,
upon demand from time to time, reimburse the Administrator for the cost of such
insurance together with interest thereon at the Overdue Rate, from the date of
payment thereof to but excluding the date of receipt of such reimbursement and
(ii) upon such reimbursement in full, the Default or Event of Default resulting
from any such failure shall be deemed cured.

(f) The entire proceeds of any property insurance or third-party payments for
damages or an Event of Loss with respect to any Unit received by the
Administrator shall be promptly paid over to, and retained by, Borrower, in
trust for the Administrator and pending application as provided in Section 2.5;
provided, however, if at the time of such payment an Event of Default shall have
occurred and be continuing, all such amounts shall be paid to the Administrator,
applied to any amounts then due and owing and as and when other amounts may
subsequently become due and owing under the Loan Documents, and otherwise held
by the Administrator as security for the obligations of Borrower under the Loan
Documents.

 

20



--------------------------------------------------------------------------------

Section 4.5 Replacement or Payment upon Event of Loss.

Promptly, and in any event within ten (10) days of a Responsible Person becoming
aware thereof, Borrower shall give the Administrator written notice of the
occurrence of an Event of Loss with respect to any Unit, and within thirty
(30) days following the delivery of such notice, Borrower shall give the
Administrator further notice of its election to perform one of the following
options (it being agreed that if Borrower shall not have given notice of such
election within such thirty (30) day period, Borrower shall be deemed to have
elected to perform the option set forth in the following paragraph (b)):

(a) So long as no Default or Event of Default shall have occurred and be
continuing, as promptly as practicable, and in any event on or before the
Business Day on or immediately preceding the one hundred fiftieth (150th) day
next following the date of such notice, Borrower shall (i) execute, deliver,
record and register, as appropriate, a supplement to the Collateral Documents,
granting the Administrator a first priority perfected security interest in a
Replacement Unit (as herein defined), whereupon the Administrator shall release
its lien in the Unit that suffered the Event of Loss and (ii) deliver to the
Administrator opinions of counsel with respect to such Replacement Unit
comparable to the opinions required in Section 2.8(k) and Section 4.16(b);
provided that any such opinion comparable to the opinion required under
Section 4.16(b) shall not be required to be delivered until the fortieth
(40th) day following the effective date of such substitution. For purposes of
this Section 4.5, a “Replacement Unit” is a locomotive that is the same or newer
model as the Unit that suffered the Event of Loss, is free and clear of all
Liens, and is in the condition required to be maintained by the terms of the
Loan Documents; provided that, if Borrower shall not perform its obligation to
effect such replacement under this paragraph (a) during the period of time
provided herein, then Borrower shall prepay the Note as provided in
paragraph (b) below; or

(b) On the Business Day on or immediately preceding the thirtieth (30th) day
next following the date of such notice of such Event of Loss (or such later date
as may be applicable in the event that the proviso in the last sentence of in
the preceding clause (a) applies), Borrower shall prepay the Note as provided in
Section 2.5.

Section 4.6 Operation and Maintenance; Foreign Use, Compliance with Laws; and
Capital Program.

(a) Borrower, at its own cost and expense, shall service, maintain, repair and
keep each Unit (i) in good repair and operating condition, ordinary wear and
tear excepted, (ii) in accordance with (a) prudent Class I railroad industry
maintenance practices in existence from time to time and (b) manufacturer’s
recommendations to the extent required to maintain such manufacturer’s
warranties in effect with respect to such Unit, (iii) in a manner consistent
with the standards and scheduling of service, maintenance, overhaul and repair
practices used by Borrower in respect of equipment owned, leased or operated by
Borrower similar in type to such Unit, (iv) in compliance, in all material
respects, with all applicable laws and regulations, including any applicable
United States EPA Regulations and any applicable AAR Mechanical Standards and
Federal Railroad Administration regulations as applicable to continued use by
Borrower; provided, however, that Borrower may contest the validity or
application of any such law, regulation, requirement or rule in a Permitted
Contest.

 

21



--------------------------------------------------------------------------------

(b) Borrower shall maintain all records, logs and other materials required to be
maintained in respect of each Unit by the AAR (including the Interchange Rules)
the United States Department of Transportation, or any other governmental
authority having jurisdiction over such Unit.

(c) Borrower shall be entitled to the possession of the Units and to the use of
the Units in the United States, Mexico and Canada, by it, or any of its
Affiliates, in the general operation of Borrower’s, or any such Affiliate’s,
freight rail business upon lines of railroad owned or operated by it, or any
such Affiliate, upon lines of railroad over which Borrower, or any such
Affiliate has trackage or other operating rights or over which locomotives of
Borrower or any such Affiliate are regularly operated pursuant to customary
through or run-through agreements; provided, however, (i) all Units subject to
the KCSM Lease shall at all times remain in the control (which may be pursuant
to contract) of KCSM while being operated in Mexico, (ii) for all other Units,
the operation of such Units in Mexico (x) shall consist solely of service
operating between points in the United States and/or Canada and Mexico and usage
reasonably incidental or ancillary thereto, (y) shall be subject to the KCSM
Run-Through Agreement and (z) while such Units are located in Mexico, shall
remain at all times within the control (which may be pursuant to contract ) of
KCSM and (iii) no Unit shall be used in Mexico if (w) the KCSM Lease or the KCSM
Run-Through Agreement applicable such Unit shall have been terminated or cease
to be in full force and effect, (x) KCSM is not an Affiliate of Borrower, (y) an
event of the type described in Section 6.1(h) shall have occurred in respect of
KCSM or (z) an Event of Default shall have occurred and be continuing and,
except in the case of an Event of Default under Section 6.1(h) where upon the
occurrence thereof further use of any Unit in Mexico is prohibited, the
Administrator has given notice to Borrower of such Event of Default and that use
of the Units in Mexico shall be prohibited. Borrower shall give the
Administrator and KCSM prompt written notice of any of the events described in
clauses (w) – (z) of the foregoing subsection (iii) and shall, upon the
occurrence of such event or , if required under clause (z), upon receipt of
notice, promptly cause such the affected Units to be returned to the United
States.

(d) Borrower agrees not to operate or locate any Unit, or to suffer any Unit, by
lease or otherwise, to be operated or located, in any area excluded from
coverage by any insurance policy required by the terms of Section 4.4.

(e) Borrower shall use the Units only for the purpose and in the manner for
which they were designed and intended and in compliance, in all material
respects, with all laws, regulations and guidelines of any governmental body,
the Association of American Railroads, the Federal Railroad Administration and
the Surface Transportation Board and their successors and assigns provided,
however, that Borrower may at its own expense in good faith, contest the
validity or application of any such law, regulation, requirement or rule in a
Permitted Contest.

(f) Borrower, consistent with its capital resources, will maintain its capital
program, equipment, facilities and operations on a continuous basis pursuant to
45 U.S.C. Section 822(h)(1)(B).

 

22



--------------------------------------------------------------------------------

Section 4.7 Cargo Preference.

To the extent applicable, pursuant to U.S. Department of Transportation,
Maritime Administration regulations, “Cargo Preference U.S. Flag Vessels,” 46
C.F.R. Part 38 and 46 U.S.C. Section 55305, Borrower shall insert the following
clauses in contracts let by Borrower in which equipment, materials or
commodities may be transported by ocean vessel in operating and maintaining the
Project:

As required by 46 C.F.R. Part 381, the contractor agrees:

(a) To utilize privately owned United States-flag commercial vessels to ship at
least fifty percent (50%) of the gross tonnage (computed separately for dry bulk
carriers, dry cargo liners and tankers) involved whenever shipping any
equipment, materials or commodities pursuant to this contract to the extent such
vessels are available at fair and reasonable rates for United States-flag
commercial vessels.

(b) To furnish within twenty (20) days following the date of loading for
shipments originating within the United States, or within thirty (30) working
days following the date of loading for shipment originating outside the United
States, a legible copy of a rated “on-board” commercial ocean bill-of-lading in
English for each shipment of cargo described in paragraph (1) above to the
recipient (through the prime contractor in the case of subcontractor
bills-of-lading) and to the Division of Cargo Preference and Domestic Trade,
Maritime Administration, 1200 New Jersey Avenue, S.E., Washington, DC 20590,
marked with appropriate identification of the Project.

(c) To insert the substance of the provisions of this clause in all subcontracts
issued pursuant to this contract.

Section 4.8 Participation by Small Business Concerns Owned and Controlled by
Socially and Economically Disadvantaged Individuals.

(a) To the extent permitted by applicable law, Borrower agrees to: (1) provide
maximum practicable opportunities for small businesses, including veteran-owned
small businesses and service disabled veteran-owned small businesses, and
(2) implement best practices, consistent with our nation’s civil rights and
equal opportunity laws, for ensuring that all individuals – regardless of race,
gender, age, disability and national origin – benefit from activities funded
through this Agreement.

(b) An example of a best practice under (a)(2) above would be to incorporate key
elements of the Department’s Disadvantaged Business Enterprise (“DBE”) program
(see 49 C.F.R. Part 26) in contracts under this Agreement. This practice would
involve setting a DBE contract goal on contracts funded under this Agreement
that have subcontracting possibilities. The goal would reflect the amount of DBE
participation on the contract that Borrower would expect to obtain absent the
effects of discrimination and consistent with the availability of certified DBE
firms to perform work under the contract. When a DBE contract goal has been
established by Borrower, the contract would be awarded only to a bidder/offer
that has met or made (or in the case of a design/build project, is committed to
meeting or making) documented, good faith efforts to reach the goal. Good faith
efforts are defined as efforts to achieve a DBE goal or other requirement of
this Agreement which, by their scope, intensity and appropriateness to the
objective can reasonably be expected to achieve the goal or other requirement.

 

23



--------------------------------------------------------------------------------

(c) Borrower must provide the Administrator with a plan for incorporating the
above best practice into its implementation of the Project within thirty
(30) days following execution of this Agreement. If Borrower is not able to
substantially incorporate 49 C.F.R. Part 26 elements in accordance with the
above-described best practice, Borrower agrees to provide the Administrator with
a written explanation and an alternative program for ensuring the use of
contractors owned and controlled by socially and economically disadvantaged
individuals.

Section 4.9 Financial and Other Reporting Obligations.

(a) Borrower shall at its own cost and expense continue to keep full, complete
and current books and records of its business and financial affairs and with
respect to the Project in accordance with generally accepted accounting
principles consistently applied.

(b) To the extent that Borrower does not already supply the following under
existing obligations to the Administrator, Borrower shall deliver to the
Administrator, accompanied by a letter referring to this Financing Agreement:

 

  (i) as soon as available and in any event within sixty (60) days after the end
of each quarterly period, except the last, of each fiscal year, consolidated
financial statements of KCS and it consolidated subsidiaries, including
financial information with respect to Borrower and which may be on form 10Q,
containing consolidated balance sheets of KCS and its consolidated subsidiaries
as at the end of such period, together with the related consolidated statements
of income and cash flows of KCS and its consolidated subsidiaries for the period
beginning on the first day of such fiscal year and ending on the last day of
such quarterly period, setting forth in each case (except for the consolidated
balance sheet) in comparative form the figures for the corresponding periods of
the previous fiscal year, all in reasonable detail and prepared in accordance
with generally accepted accounting principles and certified by any Vice
President, the Treasurer, the Chief Financial Officer or any Assistant Treasurer
of KCS;

 

  (ii)

as soon as available and in any event within one hundred twenty (120) days after
the last day of each fiscal year, a copy of KCS’s annual audited report covering
the operations of KCS and its consolidated subsidiaries, including financial
information with respect to Borrower and which may be on form 10-K, containing
consolidated balance sheets, and related consolidated statements of income and
retained earnings and consolidated statement of cash flows of KCS and its
consolidated subsidiaries for such fiscal year,

 

24



--------------------------------------------------------------------------------

  setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with generally
accepted accounting principles applied on a consistent basis, which statements
will have been certified by a firm of independent public accountants of
recognized national standing selected by KCS;

 

  (iii) (x) as soon as available, one copy of KCS’s Annual Report to its
shareholders and any amendment, restatement modification or supplement to, or
any credit facility that replaces or refinances, the KCSR Credit Agreement and
(y) as soon as practicable after filing and in all events not later than the
delivery of the information delivered pursuant to clause (i) or (ii) above, a
copy of each filing made by KCS with the SEC on form 8-K during the period to
which information relates;

 

  (iv) as soon as available and in any event within one hundred twenty
(120) days after the last day of each fiscal year, a certificate signed by any
Vice President, the Treasurer, the Chief Financial Officer or any Assistant
Treasurer of Borrower stating that he/she has reviewed the activities of
Borrower during such year and that Borrower during such year has kept, observed,
performed and fulfilled each and every covenant, obligation and condition
contained herein and in the other Loan Documents, or if a Default or Event of
Default shall exist, specifying such Default or Event of Default and status
thereof;

 

  (v) as soon as available and in any event within five (5) Business Days after
provided to the Surface Transportation Board, a copy of the R-1 report filed
with the Surface Transportation Board by the Borrower;

 

  (vi) prompt notice, not later than five (5) Business Days after a Responsible
Person of Borrower becomes aware of the event, of any change in the delivery
schedule of the Units resulting in a delay exceeding ninety (90) days and
provide in that notice an explanation for such change;

 

  (vii) prompt notice, not later than five (5) Business Days after a Responsible
Person of Borrower becomes aware of the event, of the commencement of or any
material development in any legal proceeding involving Borrower or any Affiliate
or related to the Collateral, that if adversely determined, could reasonably be
expected to have a Material Adverse Effect or otherwise expose the Administrator
to civil or criminal sanctions;

 

25



--------------------------------------------------------------------------------

  (viii) prompt notice, not later than five (5) Business Days after a
Responsible Person of Borrower becomes aware of the occurrence, of any Default
or Event of Default by Borrower under this Agreement, the circumstances thereof
and the steps that Borrower is taking to cure or remediate the effect thereof;

 

  (ix) promptly following the Administrator’s reasonable request, such other
information regarding the status, condition, lien perfection and location of the
Collateral, and other information related to Borrower’s performance of its
obligations under the Loan Documents; and

 

  (x) together with any information required to be delivered pursuant to clause
(i) or (ii) above, a copy of any certificate or other document delivered from
time to time to the Administrative Agent under (and as defined in) the KCSR
Credit Agreement containing any computation of any financial maintenance
covenant set forth in the KCSR Credit Agreement with respect to such quarterly
period or fiscal year, as applicable (it being acknowledged and agreed that as
of the date hereof, a copy of any schedule delivered to such Administrative
Agent pursuant to Section 5.03(b)(i)(B) or 5.03(c)(i)(B) (as applicable) of the
KCSR Credit Agreement (as in effect on the date hereof) shall be required to be
delivered hereunder), provided that, in the event that the KCSR Credit Agreement
is terminated or refinanced in full other than with a bank credit facility
containing one or more financial maintenance covenants, the Borrower shall
continue to deliver to Administrator copies of such certificates or other
documents on or prior to the date on which the information required under clause
(i) or (ii) above is delivered, assuming for these purposes that the financial
maintenance covenant(s) in effect at the time of such termination or refinancing
continue to be tested on such future date(s).

If at any time Borrower shall become subject to the public reporting
requirements of the SEC or Borrower shall cease to be a consolidated subsidiary
of KCS, then the reporting requirements of paragraphs (i) through (iii) above
shall apply directly to Borrower. As long as KCS is subject to the information
requirements of the Securities Exchange Act of 1934 and Borrower is a
consolidated subsidiary of KCS, Borrower shall be deemed to have furnished its
reports on forms 10-K, 10-Q or 8-K permitted under clauses (i), (ii) or (iii) at
the time the Administrator shall have been advised in writing either by mail, or
by electronic mail to an e-mail address specified by the Administrator from time
to time, that such reports have been posted to the SEC’s homepage on the
internet or at Borrower’s homepage on the internet and such reports are publicly
available.

 

26



--------------------------------------------------------------------------------

Section 4.10 Compliance with Applicable Laws.

Borrower shall own and hold its properties and conduct its projects and shall
operate and maintain the Units in conformity in all material respects with
(x) all applicable Federal, state, and local laws, statutes, ordinances,
regulations and orders of governmental authorities and (y) all requirements of
such foreign jurisdictions as may be applicable and will promptly comply in all
material respects with any such laws, statutes, ordinances, regulations and
orders, subject to the right to pursue a Permitted Contest.

The following list of Federal laws is illustrative of the type of requirements
which may be applicable to transportation projects. It is not intended to be
exhaustive.

(a) The Americans With Disabilities Act of 1990 and implementing regulations (42
U.S.C. 12101 et seq.; 28 C.F.R. Part 35; 29 C.F.R. Part 1630).

(b) Title VI of the Civil Rights, Act of 1964, as amended (42 U.S.C. 2000d et
seq.; 42 U.S.C. 5332) and United States Department of Transportation
regulations, 49 C.F.R. Parts 21 and 23.

(c) Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and United
States Department of Transportation regulations, 49 C.F.R. Part 27.

(d) The Uniform Relocation Assistance and Real Property Acquisition Policies Act
of 1970, as amended (42 U.S.C. 4601 et seq.).

(e) Equal Employment Opportunity requirements under Executive Order 11246 dated
September 24, 1965 (30 F.R. 12319), any Executive Order amending such order, and
implementing regulations (41 C.F.R. Part 60).

(f) Restrictions governing the use of Federal appropriated funds for lobbying
(31 U.S.C. 1352; 49 C.F.R. Part 20).

(g) The Clean Air Act, as amended (42 U.S.C. 1857 et seq., as amended by Pub.L.
91-604).

(h) The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).

(i) The Federal Water Pollution Control Act, as amended (33 U.S.C. 1251 et seq.,
as amended by Pub.L. 92-500).

(j) The applicable requirements of 49 C.F.R. Part 26 relating to the
Disadvantaged Business Enterprise program.

(k) The Endangered Species Act (16 U.S.C. 1531, et seq.)

 

27



--------------------------------------------------------------------------------

Section 4.11 Domestic Buying Preference.

Borrower shall comply with the provisions regarding the purchase of steel, iron
and other manufactured goods in respect of the Project, as set forth in the
Federal Railroad Administration’s Notice Regarding Consideration and Processing
of Applications for Financial Assistance under the Railroad Rehabilitation and
Improvement Financing (RRIF) Program, 75 Federal Register 60165 (2010).

Section 4.12 Audit and Inspection Rights.

(a) Borrower shall provide representatives of the Administrator and the
Comptroller General of the United States free access, at their sole cost and
expense unless a Default shall have occurred and be continuing, during normal
business hours and upon reasonable advance notice to examine and inspect the
Collateral and all books, accounts, records, reports related thereto and to the
Project. Such access shall be granted to the extent deemed necessary to
facilitate any audit or inspection to determine compliance by Borrower with this
Agreement or to inspect any equipment or facilities relating to the Project or
to Borrower’s obligations under this Agreement. Borrower agrees to cooperate
with such representatives in connection with any audits and/or inspections. Such
representatives shall have the right to discuss with the Officers of Borrower
the business and affairs of Borrower and Borrower shall use its best efforts to
attempt to obtain for such representatives the right with respect to its
contractors and subcontractors to discuss their business and affairs relating to
the Agreement and the Project.

(b) Provided no Default or Event of Default shall have occurred and be
continuing, no inspection of the Units pursuant to this Section 4.13 shall
unreasonably interfere with the use, operation or maintenance of the Units or
the normal conduct of Borrower’s business, and Borrower shall not be required to
undertake or incur any additional liabilities in connection therewith.

Section 4.13 Reporting Marks.

(a) On or before each Advance Date, Borrower shall cause each Unit being
financed on such date to be numbered with the reporting mark shown on Schedule I
to the Security Agreement and, within thirty (30) days of the applicable Advance
Date and at all times thereafter, shall cause each Unit to be plainly,
distinctly, permanently and conspicuously marked by a plate or stencil printed
in contrasting colors upon each side of each Unit, in letters not less than one
inch in height, a legend substantially as follows:

“OWNERSHIP SUBJECT TO A SECURITY AGREEMENT FILED

WITH THE SURFACE TRANSPORTATION BOARD”

with appropriate changes thereof and additions thereto as from time to time may
be required by law in order to protect the Administrator’s right, title and
interest in and to such Unit and its rights under the Collateral Documents. In
addition, within ninety (90) days of the applicable Advance Date and at all
times thereafter Borrower shall cause each Unit to contain a readily visible
plate or stencil printed in contrasting colors, as approved by the
Administrator, stating substantially as follows:

 

28



--------------------------------------------------------------------------------

“FINANCING FOR THIS LOCOMOTIVE WAS PROVIDED BY

THE UNITED STATES FEDERAL RAILROAD ADMINISTRATION UNDER THE

RAILROAD REHABILITATION AND IMPROVEMENT FINANCING PROGRAM.”

Except as provided hereinabove, Borrower will not place any such Units in
operation or exercise any control or dominion over the same until the required
legend shall have been so marked on both sides thereof, and will replace
promptly any such word or words in such legend which may be removed, defaced,
obliterated or destroyed. Borrower will not change the reporting mark of any
Unit except in accordance with a statement of new reporting marks to be
substituted therefor, which statement shall be delivered to the Administrator by
Borrower and a supplement to the Collateral Documents with respect to such new
reporting marks shall be filed or recorded by Borrower in all public offices
where the Collateral Documents shall have been filed or recorded.

(b) Borrower may cause the Units to be lettered with its name or initials or
other insignia customarily used by Borrower, on railroad equipment used by it of
the same or a similar type, and Borrower will not allow the name of any Person
other than the name of Borrower, to be placed on any Unit as a designation that
might reasonably be interpreted as a claim of ownership, provided that so long
as the KCSM Lease remains in effect, Borrower may cause the Units subject
thereto to be lettered with its name or initials or other insignia customarily
used by KCSM.

(c) On or before June 30, 2012, and on or before each June 30 thereafter,
Borrower will furnish to the Administrator (i) an accurate statement, as of the
preceding December 31, showing the reporting marks of the Units, identifying
each Unit that may have suffered an Event of Loss during the twelve (12) months
ending on such December 31 (or since the applicable Advance Date, in the case of
the first such statement).

Section 4.14 Section 1168 of the Bankruptcy Code.

Borrower shall at all times remain a “railroad”, as such term is defined in
Section 101 (44) of the U.S. Bankruptcy Code, such that Borrower’s obligations
under the Lease shall be subject to the provisions of Section 1168 of the
Bankruptcy Code. Borrower shall not take any action which would cause
Section 1168 of the Bankruptcy Code to cease to be applicable to this
transaction or, in connection with any bankruptcy proceedings involving Borrower
or any of its Affiliates, take a position in the United State Bankruptcy Court
that is inconsistent with the rights of the Administrator under such
Section 1168 of the Bankruptcy Code.

Section 4.15 Employee Protection.

Borrower shall make fair and equitable arrangements, in accordance with 45
U.S.C. 836, to protect the interests of any employees not otherwise protected
under Title V of the Regional Rail Reorganization Act of 1973 (45 U.S.C. 771 et
seq.) who may be adversely affected by actions taken pursuant to, or as a
consequence of, this Agreement.

 

29



--------------------------------------------------------------------------------

Section 4.16 Confirmation of Registration with Mexico’s Railroad Registry and
Opinion.

Within forty (40) Business Days from the Initial Advance Date (or such longer
period requested by Borrower due to events outside of its control and consented
to by the Administrator, such consent not to be unreasonably withheld or
delayed), (a) Borrower shall provide satisfactory evidence that the
registrations with Mexico’s Railroad Registry described in clause (iii)(y) of
the definition of Security Interest Filings (Section 1.1(eee)) have been made
and confirmed by said agency and (b) the Administrator shall have received a
favorable opinion from White & Case S.C., special Mexico counsel to Borrower
and, substantially in the form of Exhibit I hereto and otherwise in form, scope
and substance reasonably satisfactory to the Administrator.

ARTICLE V

NEGATIVE COVENANTS OF BORROWER

Until payment and satisfaction in full of all Indebtedness hereunder (other than
contingent obligations with respect to indemnities for which a claim has not
been made), Borrower shall not take any of the following actions without the
prior written consent of the Administrator:

Section 5.1 [Reserved].

Section 5.2 [Reserved].

Section 5.3 Conduct of Business; Deployment of Assets.

(a) Borrower shall not at any time engage directly or indirectly in any business
other than its business as a common carrier railroad as engaged in by the
Borrower and its subsidiaries as of the Initial Advance Date and reasonable
extensions thereof and business ancillary or complementary thereto.

(b) Borrower will not use any revenue or assets from its railroad or intermodal
operations for purposes not related to such operations if the use would impair
the ability of Borrower to provide rail or intermodal services in an efficient
and economic manner or would adversely affect the ability of the Borrower to
perform any of its obligations under any Loan Document, all in accordance with
45 U.S.C. Section 822(h)(1)(A).

Section 5.4 Prohibited Interest.

Except as between Borrower and its Affiliates:

(a) Borrower shall not, after the date of this Agreement, enter into any
contract, subcontract or arrangement in connection with the financing of, or the
carrying out of, work to be performed under this Agreement in which any director
or officer of Borrower during his or her subsequent tenure or more recently than
two years before the date of such contract (if his or her tenure is continuing)
shall have or shall have had any personal interest, direct or indirect, in the
counterparty to such contract, subcontract or arrangement unless such contract
is entered into on a publicly advertised, sealed-bid basis, the recipient is the
lowest qualified bidder on such basis, such director or officer recuses himself
or herself from further dealings with respect to such contract, subcontract or
arrangement, and written records of the entire transaction are sufficient to
satisfy the Administrator upon inspection.

 

30



--------------------------------------------------------------------------------

(b) Borrower shall not knowingly allow any contractor or subcontractor of
Borrower to enter into any contract, subcontract or other arrangement related to
the Project if any of Borrower’s officers, directors or any members of the
immediate family of one of the foregoing has any material interest in the
contract, subcontract or arrangement, unless the other party (or parties) to
such contract, subcontract or arrangement is the lowest qualified bidder on a
publicly advertised, sealed-bid basis and written records of the entire
transaction are sufficient to satisfy the Administrator upon inspection.

(c) Borrower shall not allow any member of or delegate to Congress to share any
benefit that may arise from this Agreement; but this provision shall not
restrict the making of any contract with a publicly held entity for the general
benefit of such entity.

(d) Borrower shall not pay any full-time employee of the Federal government any
consulting fees, salaries or travel expenses from any Federal funds provided
under this Agreement except where specifically authorized by statute.

Section 5.5 Merger, Acquisition or Sale of Assets.

Borrower shall not consolidate with or merge into any other Person or convey,
transfer or lease substantially all of its assets to any Person unless (i) the
Person formed by such consolidation or into which Borrower is merged or the
Person which acquires by conveyance, transfer or lease substantially all of the
assets of Borrower shall execute and deliver to the Administrator an agreement
containing the assumption by such successor corporation of the due and punctual
performance and observance of each covenant and condition of the Loan Documents,
(ii) immediately after giving effect to such transaction, no Event of Default
shall have occurred solely as a result of such consolidation or merger or such
conveyance, transfer or lease and (iii) the Administrator shall be entitled to
the benefits of Section 1168 of the Bankruptcy Code to same extent as
immediately prior to such merger, consolidation or transfer. If Borrower shall
have consolidated with or merged into any other Person or conveyed, transferred
or leased substantially all of its assets, the surviving Person or Person to
whom Borrower’s assets were conveyed or owning such leasehold interest after
such event shall deliver to the Administrator, an opinion of counsel confirming
that the assumption agreement pursuant to which such Person assumed the
obligations of Borrower shall have been duly authorized, executed and delivered
by such Person and that such agreement is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms

Section 5.6 Liens and Leases.

(a) Borrower (i) will not, directly or indirectly, create, incur, assume or
suffer to exist any Lien (other than Permitted Liens) on or with respect to any
Unit, any part thereof or the title thereto and (ii) at its own expense will
promptly discharge any such Lien which arises; provided, that Borrower may at
its own expense in good faith, contest the validity or application of any such
Liens in a Permitted Contest.

 

31



--------------------------------------------------------------------------------

(b) Borrower shall not, without the prior written consent of the Administrator,
lease any Unit, except that, Borrower may lease the five (5) Units identified in
the KCSM Lease to KCSM pursuant to the terms thereof and may deliver possession
and control of the remaining Units, from time to time, to KCSM pursuant to the
terms of the KCSM Run-Through Agreement, which KCSM Lease and KCSM Run-Through
Agreement are and shall be subject and subordinate to the Lien of the
Administrator in the Collateral.

(c) Borrower shall not sell, convey, or suffer the transfer of title to any Unit
or any portion of the Collateral prior to the release of the Lien of the
Administrator pursuant to the terms hereof.

Section 5.7 Abandonment of Rail Line.

Borrower shall not seek authorization from the Surface Transportation Board to
abandon any of its rail lines, if such abandonment could reasonably be expected
to have a Material Adverse Effect.

Section 5.8 Amendment of Documents.

So long as Borrower shall permit the operation of, or reserves the right to
operate, any Unit in Mexico or any Unit shall be subject to the KCSM Lease,
Borrower shall not amend, modify or supplement the KCSM Lease or the KCSM
Run-Through Agreement (a) unless a copy of such amendment, modification or
supplement shall have been provided to the Administrator and (b) without the
prior written consent of the Administrator, which consent will not be withheld
or delayed if such amendment, modification or supplement could not reasonably be
expected to have a Material Adverse Effect (it being acknowledged and agreed
that (i)(x) no automatic renewal or extension or the KCSM Lease pursuant to the
terms thereof or (y) no change to the “Rate” under (and as defined in) the KCSM
Run-Through Agreement, in each case, shall have such an effect and (ii) if the
Administrator fails to respond to a request for consent within 30 days, such
consent shall be deemed given).

Section 5.9 [Reserved].

Section 5.10 Funds not to be Used for Operating Expenses.

Borrower shall not use any of the Advances for “railroad operating expenses”
within the meaning of Section 822 of Title 45 of the United States Code and
related regulations (it being understood and agreed that any use of proceeds
permitted under Section 4.2 shall not be prohibited under this Section 5.10).

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

Section 6.1 Events of Default.

The following shall be Events of Default under this Agreement:

 

32



--------------------------------------------------------------------------------

(a) Borrower shall fail to pay any interest on or principal of the Notes within
five (5) calendar days after the same shall become due or shall fail to pay any
interest at the Overdue Rate when due;

(b) Borrower shall fail to make any payment due to the Administrator under the
Loan Documents (other than any failure to make a payment specified in clause
(a) above) when due and such failure shall continue for ten (10) Business Days);

(c) Borrower’s breach in the due observance or performance of any covenant or
condition contained in Article V;

(d) Borrower shall fail to carry and maintain insurance on or with respect to
any Unit in accordance with the requirements of Section 4.4;

(e) The Lien of the Administrator in the Collateral shall cease to be perfected
or rank first in priority or the Collateral shall be subject to a Lien other
than a Permitted Lien;

(f) Any Loan Party’s breach in the due observance or performance of any other
covenant or condition contained in this Agreement or any other Loan Document or
KCSM’s breach in the due observance or performance of any other covenant or
condition contained in any Collateral Document, if, in any such case, such
breach shall continue uncured for a period of forty-five (45) days after a
Responsible Person of Borrower or an Officer of Borrower shall have knowledge of
such breach;

(g) The representations or warranties made by Borrower herein or in any other
Loan Document or by KCSM in any Collateral Document shall prove to be untrue or
incomplete in any material respect as of the date hereof or any other
representation or warranty made by Borrower herein or any statement, certificate
or information furnished by or on behalf of Borrower hereunder shall prove to be
untrue or incomplete in any material respect as of the date on which the matters
therein set forth were stated or certified;

(h) Any Loan Party’s (i) making a general assignment for the benefit of
creditors, or (ii) applying for or consenting to the appointment of a receiver,
trustee or liquidator of all or a substantial part of its assets, or (iii) being
adjudicated a bankrupt or insolvent, or (iv) filing a voluntary petition in
bankruptcy or filing a petition or answer seeking reorganization or an
arrangement with creditors who are seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors or admitting by answer
(by default or otherwise) the material allegations of a petition filed against
it in any bankruptcy, reorganization, arrangement, insolvency or other
proceeding (whether Federal or state) relating to relief of debtors, or
(v) suffering or permitting to continue unstayed and in effect for sixty
(60) days or more any judgment, decree or order entered by a court of competent
jurisdiction which approved a petition seeking reorganization of such Loan Party
or appoints a receiver, trustee or liquidator of all or a substantial part of
its assets;

(i) Failure to pay any interest or principal, when same shall be due and
payable, after any applicable grace period, on any indebtedness for borrowed
money of any Loan Party owed to Persons other than Affiliates of Borrower (not
including accounts payable, interline settlements accounts, but including
capitalized leases and permanent contingent liabilities for letters of credit
and for hedging arrangements) that, individually or in the aggregate has
outstanding principal of $30,000,000;

 

33



--------------------------------------------------------------------------------

(j) Borrower shall be in breach of its obligations under clause (iii) of the
proviso to Section 4.6(c); or

(k) An “Event of Default” as defined in the KCSR Credit Agreement shall have
occurred thereunder and shall continue unremedied for a period of thirty
(30) days, to the extent such Event of Default results directly from a failure
by Borrower to comply with (i) any financial maintenance covenant from time to
time specified therein, including (without limitation), as of the date hereof,
the financial maintenance covenants specified in Section 5.04 of the KCSR Credit
Agreement as in effect on the date hereof or (ii) any negative covenant from
time to time contained therein restricting Borrower’s ability to declare or pay
dividends or make other distributions, including (without limitation), as of the
date hereof, the negative covenant contained in Section 5.02(g) of the KCSR
Credit Agreement as in effect on the date hereof.

Section 6.2 Remedies.

(a) Upon the occurrence of any Event of Default specified in Section 6.1 hereof,
the obligation of the Administrator to make any Advance hereunder shall be
immediately suspended, and the Administrator may exercise any one or more of the
following remedies:

 

  (i) terminate the obligation of the Administrator to make Advances,

 

  (ii) declare the Notes, and all interest thereon and all other amounts payable
under the Loan Documents shall be immediately due and payable, without
presentment, demand, protest or notice, which declaration, except in the case of
an Event of Default under Section 6.1(h) shall be made by written notice to
Borrower, and in the case of an Event of Default under Section 6.1(h) shall be
deemed made immediately upon the occurrence of such Event of Default,

 

  (iii) exercise or rights and remedies of a secured creditor under the
Collateral Agreements,

 

  (iv) exercise any other right or remedy whether specified herein or inherent
in law or equity, which shall not be exclusive and shall be cumulative,
including, to the extent permitted by applicable law, enforcement through an
order for specific performance of each of Borrower’s obligations underlying any
Event of Default.

(b) Borrower agrees not to contest the applicability of specific performance as
a remedy, notwithstanding that an action at law for damages may be available.

(c) Borrower shall be liable for all costs and expenses incurred by
Administrator, including expenses of its counsel and court costs, incurred in
connection with the enforcement of its rights hereunder, including any
proceeding brought or threatened to enforce payment or performance hereunder;
and Borrower shall promptly pay any such cost or expense upon the request of the
Administrator.

 

34



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1 Incorporation of Exhibits, Schedules and Documents.

All references herein to this Agreement shall be deemed also to refer to the
exhibits and schedules attached hereto and shall be a part hereof as if the
provisions thereof had been set forth in their entirety herein.

Section 7.2 Entire Agreement.

This Agreement, together with other Loan Documents, embodies the entire
agreement and understanding between Borrower and the Administrator and
supersedes all prior agreements and understandings relative to the subject
matter hereof.

Section 7.3 Parties Bound; Right to Assign.

All the terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by and against, each of the parties hereto
and their legal representatives and assigns (including subsequent permitted
Holders) to the extent of their respective interests and obligations hereunder;
provided, however, that this Agreement may not be transferred or assigned by
Borrower, except as provided in Section 5.5 hereof, without the prior written
consent of the Administrator.

Section 7.4 Expenses and Further Assurances.

(a) Borrower shall pay all counsel fees and expenses incurred by the
Administrator in connection with the application, negotiation, documentation and
closing of the transactions contemplated by this Financing Agreement, it being
acknowledged and agreed by the parties hereto that all such fees and expenses
have been paid and satisfied in full by the Borrower as of the date hereof.
Borrower shall pay directly all expenses incurred or associated with the
Security Interest Filings, including, without limitation, filing and recording
fees associated therewith, fees for translation services required in respect of
any Collateral Document, and the fees and expenses of counsel delivering the
opinions required by Sections 2.8(j) or 2.9.

(b) Borrower further agrees that from time to time, at its direct expense,
Borrower will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or desirable, or that the Administrator may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted by Borrower under any Collateral Document or to enable the Administrator
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, Borrower will
promptly and at its direct expense, with respect to Collateral: (i) prepare and
file continuation statements with

 

35



--------------------------------------------------------------------------------

respect to any financing statements filed in respect of the Collateral,
(ii) prepare, execute, authenticate and file or deliver such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Administrator may request,
in order to perfect and preserve the security interest granted or purported to
be granted by Borrower hereunder or under the Collateral Documents; and
(iii) deliver to the Administrator copies of all such statement, notices or
filings and evidence that all other action that the Administrator may deem
reasonably necessary or desirable in order to perfect and protect the security
interest created by Borrower under this Agreement or the under the Collateral
Documents has been taken. Borrower shall pay directly the reasonable fees and
expenses of counsel to the Administrator incurred in the connection with the
administration of the Loan and the transactions contemplated by the Loan
Documents.

Section 7.5 Notices; Action to be Taken.

Any notice required or submitted hereunder shall be deemed given if delivered in
person or mailed by registered or certified mail, return receipt requested and
postage prepaid, to the following addresses of the parties hereto or at such
addresses as either Borrower or the Administrator shall from time to time
designate by written notice:

 

  Borrower:   

Address of Borrower for Mail Delivery:

 

The Kansas City Southern Railway Company

P.O. Box 219335

Kansas City, MO 64121-9335

Attention: Treasurer

Facsimile No.: (816) 983-1198

Telephone No.: (816) 983-1802

 

Address of Borrower for Courier and Similar Delivery:

 

The Kansas City Southern Railway Company

427 West 12th Street

Kansas City, MO 64105

Attention: Treasurer

Facsimile No.: (816) 983-1198

Telephone No.: (816) 983-1802

 

With a copy by courier service to:

 

The Kansas City Southern Railway Company

427 West 12th Street

Kansas City, MO 64105

Attention: General Counsel

Facsimile No.: (816) 983-1227

Telephone No.: (816) 983-1324

 

36



--------------------------------------------------------------------------------

  Administrator:   

Federal Railroad Administration

1200 New Jersey Avenue, S.E.

Washington, D.C. 20590

Office of Railroad Policy and Development

Attn: Chief of Credit Programs

 

With a copy to Attn:

Assistant Chief Counsel, General Law Division

Office of the Chief Counsel

All notices mailed shall be deemed given on the date received at the office of
the party to whom notice is to be given as evidenced by a personal delivery
receipt or the registered or certified mail return receipt.

Section 7.6 Release of Information.

The Administrator shall not disclose any Confidential Information (as defined
below) to any person without the consent of Borrower, other than (a) to the
Administrator’s officers, directors, employees, agents and advisors and to
actual or prospective assignees and then only on a confidential basis, (b) as
required by any law (including the Freedom of Information Act (FOIA) (5 U.S.C. §
552)), rule or regulation or judicial process, and (c) as requested or required
by any state or Federal law regulating the Administrator. “Confidential
Information” means (i) this Agreement and each other Loan Document and
(ii) information designated in writing as confidential by Borrower that Borrower
furnishes to the Administrator, but does not include any such information that
is or becomes generally available to the public without a violation of this
Section 7.6 or that is or becomes available to the Administrator from a source
other than Borrower which the Administrator does not have reason to believe is
confidential information. For purposes of the FOIA, confidential shall have the
meaning applied through FOIA exemption 4 (5 U.S.C. § 552(b)(4)).

Section 7.7 No Waiver by Administrator or Holder.

No course of dealing on the part of the Administrator, nor any failure or delay
by the Administrator with respect to exercising any right, power or privilege
under the Indebtedness, this Agreement or the other Loan Documents shall operate
as a waiver thereof, or of any other right, power or privilege, nor shall the
Administrator’s failure to exercise any rights granted in the Indebtedness, this
Agreement or the other Loan Documents in the event of breach or default by
Borrower, or the Administrator’s exercise of any single or partial exercise of
any such right, power or privilege hereunder, operate as a waiver thereof, or of
any other right, power or privilege.

Section 7.8 Governing Law.

This Agreement has been and shall be construed in accordance with and governed
by Federal law of the United States, if and to the extent applicable, and
otherwise by the laws of the State of New York. Any action brought hereunder
shall be brought in the federal courts of the District of Columbia. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE

 

37



--------------------------------------------------------------------------------

FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION ON THE GROUNDS OF
VENUE, FORUM NON-CONVENIENS OR ANY SIMILAR GROUNDS, AND IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS BY ANY MANNER PERMITTED BY APPLICABLE LAW (PROVIDED A COPY OF
SUCH SERVICE IS DELIVERED BY COURIER TO THE OFFICE OF THE CHIEF COUNSEL OF THE
FEDERAL RAILROAD ADMINISTRATION) AND CONSENTS TO THE JURISDICTION OF SAID
COURTS.

Section 7.9 Waiver of Jury Trial.

THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY OF THE PARTIES HERETO AND THERETO. THE PARTIES HERETO HEREBY
AGREE THAT THEY WILL NOT SEEK TO CONSOLIDATE ANY SUCH LITIGATION WITH ANY OTHER
LITIGATION IN WHICH A JURY TRIAL HAS NOT OR CANNOT BE WAIVED.

Section 7.10 Indemnification.

(a) Borrower shall indemnify and hold harmless the Administrator, and its
successors and assigns, subsidiaries and affiliates and their respective
representatives, directors, officers, employees and agents (each, an
“Indemnitee”) from and against any and all Losses relating to or arising out of
or in connection with, or in any way resulting from:

 

  (i) the execution, delivery, performance, administration or enforcement of
this Agreement and the other Loan Documents, including the Notes or the use of
the proceeds thereof,

 

  (ii) any breach by Borrower of any provision of this Agreement or the other
Loan Documents or any violation by Borrower of any of its duties herein or
therein and any Event of Default hereunder and any exercise of remedies in
connection therewith;

 

  (iii) any violation by Borrower of any law, interchange rules, AAR
requirements or other operating standard or requirements, in each case arising
out of or in relation to the Project or any Loan Document;

 

  (iv) the manufacture, design, construction, purchase, use, possession,
leasing, subleasing, operation, transportation, maintenance, condition, repair,
replacement, return or storage of any Unit or, including, without limitation,
any claims arising with respect to death or injury to person or property;

 

38



--------------------------------------------------------------------------------

  (v) any pollution, contamination, environmental impairment or similar
condition (including, without limitation, any such resulting from seepage,
leakage, spillage, discharge, emission or release), directly or indirectly
caused by or resulting in whole or in part from the use, possession, leasing,
subleasing, storage, operation, transportation, maintenance, condition, repair,
replacement, return or storage of any Unit;

 

  (vi) any environmental law or regulatory compliance requirements (including,
but not limited to, obligations under environmental permits, approvals,
consents, licenses, certificates and authorizations) applicable to the use,
possession, leasing, subleasing, operation, maintenance, condition, repair,
replacement, return or storage of any Unit under any and all foreign or
domestic, federal, state or local laws, ordinances, treaties, regulations,
codes, rules, orders, guidelines, policies or requirements of any governmental
authorities which regulate or impose standards of liability or conduct
concerning air, water, soils, wetlands and watercourses, solid waste, hazardous
waste, hazardous materials, worker and community right-to-know, noise, resource
protection, health protection and similar environmental, health, safety, and
land use concerns as may now or at any time hereafter be in effect;

 

  (vii) any claim in connection with a design or other defect (latent or patent)
in any Unit; and

 

  (viii) any claim for Borrower’s negligence or strict or absolute liability in
tort arising out of or in relation to any Unit, the Project or any Loan
Document.

(b) For purposes of this Section 7.10 “Losses” means all fees, costs and
out-of-pocket expenses arising out of or in connection with any actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, losses (including loss of use), liabilities,
damages (including damages to property and injuries or death of persons, and
including consequential damages claimed or asserted against the Indemnitee),
penalties, fines, amounts paid in settlement, taxes or liens, including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses of counsel,
court costs, and costs incurred in connection with any investigation, cleanup,
remedial, removal or restoration work.

(c) Notwithstanding the foregoing paragraph (a), Borrower shall not have any
obligation for any Losses to the extent that such Losses are determined by a
court of competent jurisdiction to have been caused by the willful misconduct or
gross negligence of, or any breach of any contractual obligation to Borrower,
KCS or KCSM by, the party or entity seeking indemnification, any Affiliate of
such party or entity or any of their respective directors, officers, employees
or agents.

 

39



--------------------------------------------------------------------------------

(d) In case any action or proceeding is brought against an Indemnitee by reason
of any claim with respect to which such Indemnitee is entitled to
indemnification hereunder, Borrower, upon request from such Indemnitee, shall
and, at upon notice to such Indemnitee, may defend the same and such Indemnitee
shall cooperate with Borrower at the expense of Borrower in connection
therewith; provided any such defense shall be subject to any requirements of law
relating to eligible counsel who may defend such Indemnitee. Nothing herein
shall be construed as a waiver of any legal immunity that may be available to
any Indemnitee. All amounts due to any Indemnitee under this Section 7.10 shall
be payable promptly upon demand therefor together with invoices supporting such
demand.

(e) The obligations of Borrower under this Section shall survive the payment or
prepayment in full of the Notes, the enforcement of any provision of this
Agreement, any amendments, waivers or consents in respect hereof or thereof, and
any Event of Default.

Section 7.11 Representatives.

References to the Administrator or the Comptroller General of the United States
include their subordinates, employees, agents and servants. The Administrator
and the officers and directors of Borrower act hereunder in their official and
not personal capacities.

Section 7.12 Counterparts.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts. All such
counterparts shall be deemed to be originals and shall constitute but one and
the same instrument.

Section 7.13 Severability.

If any provision of this Agreement shall be invalid, illegal or unenforceable,
the validity, legality or enforceability of the remaining provisions shall not
be affected or impaired in any way thereby. A provision held to be unenforceable
as applied to any party or circumstance remains applicable to other parties and
circumstances.

Section 7.14 Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement shall in any event be effective without the written consent of the
parties hereto.

Section 7.15 No Third Party Rights.

The parties hereby agree that this Agreement creates no third party rights
against the United States or the Administrator solely by virtue of the
obligations hereunder, or under any documents entered into or delivered in
connection with this transaction, or the Notes and that no third party creditor
or creditors of Borrower shall have any right against the Administrator relating
to this Agreement, any document entered into or delivered in connection with
this transaction or the Notes.

 

40



--------------------------------------------------------------------------------

Section 7.16 Remedies Not Exclusive.

No remedy conferred herein or reserved to the Administrator is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute.

[Signature Page Follows]

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first entered above.

 

ADMINISTRATOR:     FEDERAL RAILROAD ADMINISTRATOR     By:   /s/ Joseph C. Szabo
    Name:   Joseph C. Szabo     Title:   Administrator

 

BORROWER:     THE KANSAS CITY SOUTHERN RAILWAY COMPANY     By:   /s/ Michael W.
Cline     Name:   Michael W. Cline     Title:   VP-Finance & Treasurer

[Signature Page]